Citation Nr: 1829360	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  11-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right thigh condition.  

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right knee disability. 

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right ankle disability. 

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left ankle disability. 

5.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right shoulder disability. 

6.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

8.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection peripheral neuropathy of the bilateral upper extremities.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to PTSD and diabetes mellitus. 

10.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to PTSD and diabetes mellitus.

11.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD and diabetes mellitus. 

12.  Entitlement to a disability rating in excess of 20 percent for lumbar facet joint arthropathy and lumbar strain.

13.  Entitlement to a disability rating in excess of 10 percent for bilateral planar fasciitis.

14.  Entitlement to a disability rating in excess of 10 percent for large gastroesophageal reflux, claimed as a stomach condition.

15.  Entitlement to a disability rating in excess of 60 percent for rosacea, xerosis, xerotic eczema and pseudoacanthosis nigricans (dermatitis thereafter). 

16.  Entitlement to service connection for a psychiatric disorder (other than PTSD) encompassing insomnia, major depression, and anxiety, to include as secondary to fibromyalgia, erectile dysfunction, PTSD, sleep disturbances and/or service-connected lumbar back disability.  

17.  Entitlement to service connection for diabetes mellitus, to include as secondary to PTSD, sleep disorders, and/or service-connected lumbar spine disability.  

18.  Entitlement to service connection for a cervical spine disorder, including spondylosis.

19.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1990, from February 2003 to August 2004, and from September 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for entitlement to a disability rating in excess of 60 percent for dermatitis, entitlement to service connection for a psychiatric disorder (other than PTSD), entitlement to service connection for diabetes mellitus, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, entitlement to service connection for a cervical spine disability, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an February 2008 rating decision, the RO denied service connection for a right thigh condition; the Veteran did not appeal that decision or submit new and material evidence within the year following notification of that decision. 

2.  Evidence received since the February 2008 decision for service connection for a right thigh condition, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim.

3.  In an August 2011 rating decision, the RO denied service connection for a right knee disability; the Veteran did not appeal that decision or submit new and material evidence within the year following notification of that decision. 

4.  Evidence received since the August 2011 decision for service connection for a right knee condition, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim.

5.  In an August 2011 rating decision, the RO denied service connection for a right ankle disability; the Veteran did not appeal that decision or submit new and material evidence within the year following notification of that decision. 

6.  Evidence received since the August 2011 decision for service connection for a right ankle disability, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim.

7.  In an August 2011 rating decision, the RO denied service connection for a left ankle disability; the Veteran did not appeal that decision or submit new and material evidence within the year following notification of that decision. 

8.  Evidence received since the August 2011 decision for service connection for a left ankle disability, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim.

9.  In an August 2011 rating decision, the RO denied service connection for a right shoulder disability; the Veteran did not appeal that decision or submit new and material evidence within the year following notification of that decision. 

10.  Evidence received since the August 2011 decision for service connection for a right shoulder disability, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim.

11. In a January 2014 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal that decision or submit new and material evidence within the year following notification of that decision. 

12.  Evidence received since the January 2014 decision for service connection for PTSD, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim.

13.  In an October 2008 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral lower extremities; the Veteran did not appeal that decision or submit new and material evidence within the year following notification of that decision.

14.  Evidence associated with the claims file since the October 2008 denial of peripheral neuropathy of the bilateral lower extremities relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

15.  In an August 2011 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper extremities; the Veteran did not appeal that decision or submit new and material evidence within the year following notification of that decision.

16.  Evidence associated with the claims file since the August 2011 denial of peripheral neuropathy of the bilateral upper extremities relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

17.  Resolving reasonable doubt in favor of the Veteran, his sleep apnea had its onset in service. 

18.  The preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

19.  The Veteran's service-connected bilateral foot disability is no more than moderate in degree, with pain on use of the feet, and was not manifested by marked deformity, swelling, or characteristic callosities.

20.  The Veteran's GERD manifests with infrequent episodes of epigastric distress but without symptoms of vomiting, material weight loss, hematemesis or melena with moderate anemia, substernal or arm or shoulder pain, or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The February 2008 RO decision, which denied the Veteran's claim of service connection for a right thigh condition, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right thigh condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2011 RO decision, which denied the Veteran's claim of service connection for a right knee disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The August 2011 RO decision, which denied the Veteran's claim of service connection for a right ankle disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The August 2011 RO decision, which denied the Veteran's claim of service connection for a left ankle disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9.  The August 2011 RO decision, which denied the Veteran's claim of service connection for right shoulder disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

11. The January 2014 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

12.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

13.  The October 2008 RO decision, which denied the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

14.  New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

15.  The August 2011 RO decision, which denied the Veteran's claim of service connection for peripheral neuropathy of the bilateral upper extremities, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

16.  New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the bilateral upper extremities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

17.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

18.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

19.  The criteria for a disability rating in excess of 10 percent for bilateral foot disability have not been met.  38 U.S.C.§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2017).

20.  The criteria for an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease are not met.  38 U.S.C.§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Analysis

A. New and Material Claims

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the claim for service connection for a right thigh condition, the RO denied service connection in a February 2008 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records and a VA examination report.  In the rating decision, the RO denied the claim noting that while there was a current right hamstring sprain, there was no evidence regarding an in-service right thigh injury and/or a link between the condition and service.  The Veteran did not appeal the decision, and no new evidence was added to the claims file within a year of the decision; therefore the February 2008 decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In June 2009, the Veteran submitted a request to reopen the claim. A review of the Veteran's records since the last prior final decision does not show that any medical evidence added to the record reflects that the Veteran's claimed right thigh condition is related to his active duty service.  The Veteran has also not provided any additional non-redundant statements in support of his claim.  As there is no new and material evidence, the Veteran's claim for service connection for a right thigh condition is not reopened.

Regarding the claim for service connection for a right knee disability, the RO denied service connection in an August 2011 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records, VA examination report and private treatment records.  In the rating decision, the RO denied the claim noting that while the medical evidence reflected complaints of pain, no medical opinion could be rendered.  The Veteran did not appeal the decision, and no new evidence was added to the claims file within a year of the decision; therefore the August 2011 decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In October 2015, the Veteran submitted a request to reopen the claim.  A review of the Veteran's records since the last prior final decision does not show claimed disability is related to his active duty service.  The Veteran has also not provided any additional non-redundant statements in support of his claim.  As there is no new and material evidence, the Veteran's claim for service connection for a right knee disability is not reopened.

Regarding the claim for service connection for a right ankle disability, the RO most recently denied service connection in an August 2011 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records, VA examination report, and private treatment records.  In the rating decision, the RO denied the claim noting that while the medical evidence reflected complaints of pain, no medical opinion could be rendered.  The Veteran did not appeal the decision, and no new evidence was added to the claims file within a year of the decision; therefore the August 2011 decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In October 2015, the Veteran submitted a request to reopen the claim.  A review of the Veteran's records since the last prior final decision does not show that the medical evidence added to the record reflects a diagnosis of a right ankle disability nor is there an opinion regarding whether the claimed disability is related to his active duty service.  The Veteran has also not provided any additional non-redundant statements in support of his claim.  As there is no new and material evidence, the Veteran's claim for service connection for a right ankle disability is not reopened.

Regarding the claim for service connection for a left ankle disability, the RO denied service connection in an August 2011 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records, VA examination report, and private treatment records.  In the rating decision, the RO denied the claim noting that no medical evidence had been submitted with the claim to reopen the issue.  The Veteran did not appeal the decision, and no new evidence was added to the claims file within a year of the decision; therefore the August 2011 decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In December 2014, the Veteran submitted a request to open a new claim.  The issue of service connection was denied in a September 2015 rating decision.  The following month, the Veteran submitted a correspondence in which the Board construes as a Notice of Disagreement with the September 2015 rating decision.  A review of the Veteran's records since the last prior final decision does not show that any medical evidence of a left ankle disability has been added to the claims file.  The Veteran has also not provided any additional non-redundant statements in support of his claim.  As there is no new and material evidence, the Veteran's claim for service connection for a left ankle disability is not reopened.

Regarding the claim for service connection for a right shoulder disorder, the RO most recently denied service connection in an August 2011 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records, a VA examination report, and private treatment records.  In the rating decision, the RO denied the claim, noting that the medical opinion dated in July 2010 reflected that the Veteran's diagnosed bilateral shoulder impingement syndrome was less likely as not related ot the Veteran's service.  The Veteran did not appeal the decision, and no new evidence was added to the claims file within a year of the decision; therefore the August 2011 decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In October 2015, the Veteran submitted a request to reopen the claim.  A review of the Veteran's records since the last prior final decision does not show that a new or contrary opinion regarding whether the claimed disability is related to his active duty service has been associated with the claims file.  The Veteran has also not provided any additional non-redundant statements in support of his claim.  As there is no new and material evidence, the Veteran's claim for service connection for a right shoulder disability is not reopened.

Regarding the claim for service connection for PTSD, the RO denied service connection in a January 2014 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records, a VA examination report and private treatment records.  In the rating decision, the RO denied the claim noting that the evidence did not reveal a diagnosis of PTSD.  The Veteran did not appeal the decision, and no new evidence was added to the claims file within a year of the decision; therefore the January 2014 decision is final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In December 2014, the Veteran submitted a request to open a new claim.  The issue of service connection was denied in a September 2015 rating decision.  The Board notes that at that time, the Veteran asserted that the claimed PTSD was also secondary to disabilities, to include erectile dysfunction, hypertension, and tension headaches.  The following month, the Veteran submitted a correspondence in which the Board construes as a Notice of Disagreement with the September 2015 rating decision.  

A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, and a final denial on one theory is a final denial on all theories.  Ashford v. Brown, 10 Vet. App. 120 (1997).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

However, a review of the Veteran's records since the last prior final decision does not show that the medical evidence added to the record reflects a diagnosis of a PTSD, nor is there an opinion regarding whether the claimed disability is related to his active duty service.  The Veteran has also not provided any additional non-redundant statements in support of his claim.  As there is no new and material evidence, the Veteran's claim for service connection for PTSD is not reopened.  The separate claim regarding service connection for a psychiatric disorder other than PTSD is addressed in the REMAND section of this decision.  

Regarding the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities, the Veteran did not submit a Notice of Disagreement in response to the August 2011 rating decision denying service connection for peripheral neuropathy of the bilateral upper extremities on the basis that there was no basis in the available evidence of record to establish service connection.  38 U.S.C. § 7105.  Evidence received since that decision includes an April 2015 VA examination which showed a diagnosis of diabetic sensory peripheral neuropathy of both upper extremities.  This evidence is new to the record, relates to a previously unestablished diagnosis to support the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened.  

Regarding the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities, the Veteran did not submit a Notice of Disagreement in response to the October 2008 rating decision denying service connection peripheral neuropathy of the bilateral lower extremities on the basis that the VA examination failed to confirm the subjective complaints of numbness and loss of reflex in the Veteran's lower extremities.  38 U.S.C. § 7105.  Evidence received since that decision includes an July 2011 VA examination which indicated had mild motor, axonal peripheral neuropathy of the lower extremities.  This evidence is new to the record, relates to a previously unestablished diagnosis to support the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened.  Both peripheral neuropathy claims will be further addressed in the REMAND section of this decision.

B. Service Connection 

Sleep Apnea

The Veteran claims that he has developed a sleep disorder as a result of his active duty service.  The Veteran also claims this disorder as secondary to a sinus disability, PTSD, and/or service-connected rhinitis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that he suffers from a sleep disorder as a result of his active duty service.  There is conflicting medical evidence in this case.  A VA General examination dated in December 2007 reflects that the Veteran experienced symptoms of sleep apnea with hypersomnolence.  A May 2008 VA examination reflects that a diagnosis of obstructive sleep apnea (OSA) was provided.  A July 2010 VA respiratory examination shows that the Veteran reported that while deployed to Afghanistan and Iraq, he experienced shortness of breath and excessive tiredness.  The VA examiner opined that the Veteran's mild-moderate OSA had a clear and specific etiology and diagnosis which was at least as likely as not related to a specific exposure event experienced by the Veteran during service in southwest Asia.  

In the alternative, a November 2010 VA medical opinion shows that the VA examiner opined that the Veteran's OSA was not caused by or a result of the Veteran's complaints of difficulty breathing during service.  The VA examiner noted that the OSA caused trouble breathing during the deep stages of sleep when the Veteran was very relaxed and the muscles of the oropharynx, neck and the tongue collapsed and closed the airway.  At that point, the Veteran snored and could have an altered breathing pattern because of the obstructed airway.  The "difficulty breathing" when awake was due to other factors not etiologically related to OSA.  The VA examiner noted that the Veteran had reported not "feeling tired after sleeping," which was a statement against the diagnosis of OSA.  The VA examiner stated that although there was no written documentation to prove it, the Veteran had stated, by history, that his symptoms sleep apnea started during his time at Afghanistan.  The VA examiner also opined that the Veteran's OSA was not related to environment hazardous air pollutants exposure.  The VA examiner noted that medical literature did not support that an etiologic link existed between OSA and exposure to fumes, dust, and smoke.  It was instead likely due to obesity.  A December 2015 VA medical opinion shows that the VA examiner opined that the Veteran's OSA was not incurred in or aggravated by his military service.  

The Board is mindful of the negative November 2010 and December 2015 VA medical opinions; however, these opinions only serve to place the medical evidence in a state of relative equipoise with the July 2010 VA examination report.  Resolving all doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of the claim for direct service connection.  Thus, service connection is warranted.  As the Board has granted direct service connection, it need not address secondary service connection in this matter.  38 U.S.C. 5107(b).  

C. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Lumbar Spine 

The Veteran's lumbar spine disability is evaluated as 20 percent disabling and has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  "Ankylosis" is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Board has reviewed all relevant evidence, with particular attention to the VA examination from May 2016.  

The evidence does not support a higher rating for the Veteran's service-connected lumbar spine disability.  As to limitation of motion, the only possible basis for an increase, taking into account DeLuca factors, would be flexion limited to 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine.  The rating schedule does not allow for a higher evaluation based upon limitation of any other motions.  In terms of limitation of flexion, the report from the May 2016 VA examination revealed forward flexion of the lumbar spine was, at worst, to 35 degrees, to include pain.  There was no decrease in range of motion for flexion on repetitive use.  No ankylosis was found.  In this case, the objective medical evidence is the most persuasive indication of functional loss and here it reflects findings falling within the requirements for a 20 percent evaluation.

The Board has also considered whether there exists a basis for an evaluation in excess of 20 percent under Diagnostic Code 5243, concerning intervertebral disc syndrome.  Ratings under this section, however, are entirely predicated on incapacitating episodes, defined as acute signs and symptoms requiring physician-prescribed bed rest.  In this case, there simply is no evidence of physician-prescribed bed rest, let alone of such bed rest of a total duration of at least four weeks but less than 6 weeks during the past 12 months.  This Diagnostic Code accordingly provides no basis for an increased evaluation.  

The Board has also considered whether the Veteran has neurological manifestations of the thoracic spine that may be separately rated under an appropriate diagnostic code.  The Board notes that peripheral neuropathy of the Veteran's lower extremities is discussed in the remand portion below.  As to any other neurological manifestations, no associated objective neurological abnormalities have been shown by the evidence such as to warrant a separate rating under Note 1.

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder, there is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.C § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Foot Disability

The Veteran's bilateral foot disability is evaluated as 10 percent disabling under Diagnostic Code 5276 which addresses flatfoot, also called pes planus.  

Under Diagnostic Code 5276, a 10 percent rating is assigned when bilateral pes planus (flatfoot) is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned where bilateral pes planus is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned where bilateral pes planus is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in August 2009.  He reported pain, stiffness, weakness, and lack of endurance bilaterally.  There was no evidence of swelling, bilaterally.  There was no evidence of malunion or nonunion of the ratsal or metatarsal.  A diagnosis of bilateral plantar fasciitis was provided.  

The Veteran was afforded a VA examination in March 2012.  Metatarsalgia and bilateral pes planus were noted.  No other foot disorders were noted.  

The Veteran was afforded a VA examination in March 2015.  He reported pain in his heel and plantar foot pain.  He noted that he was unable to walk when experiencing pain and at times needed to sit for 15 to 20 minutes.  Upon examination, no deformities of the foot were found.  Tenderness at the bilateral medial heels and plantar aponeurosis was noted.  Increased pain with passive hyperextension of the large toes was noted.  The severity was noted as moderate.  Pain contributed to function loss and limitation of motion.

The Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5276.  While tenderness was noted for both feet upon VA examination, there was no evidence that he had swelling of his feet.  There was no evidence of valgus, forefoot/midfoot mal-alignment or deformity, such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus.  Marked pronation or the whole foot everted was not found, bilaterally.  The March 2015 VA examiner noted that the severity of the Veteran's foot disability was moderate.  As such, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 10 percent disability rating for moderate flatfoot during this period.  

The Board has considered whether other Diagnostic Codes pertaining to the foot which provide for ratings greater than 10 percent are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The evidence does not show the Veteran had symptoms of claw foot (pes cavus), or malunion or nonunion of the tarsal, or metatarsal bones during the period on appeal.  Thus, higher ratings are not warranted under Diagnostic Codes 5878 or 5283.  Further, Diagnostic Codes 5277, 5279, 5280, 5281, and 5282 do not provide for a rating in excess of 10 percent.  Although the March 2012 VA examination report noted a diagnosis of metatarsalgia, a rating in excess of 10 percent is not warranted under Diagnostic Code 5279.

As concerns Diagnostic Code 5284, VA's General Counsel has issued a precedential opinion advising that this code contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (Aug. 14, 1998).  As noted, the Veteran is service connected for moderate bilateral flat foot. The rating schedule contains a diagnostic code specifically addressing this disability and therefore, consideration under Diagnostic Code 5284 is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's service-connected bilateral foot disability, there is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.C § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

GERD

The Veteran's GERD is rated at 10 percent under Diagnostic Code 7399-7346 as analogous to hiatal hernia.  The Veteran claims that the current 10 percent rating does not accurately reflect the severity of his condition.

Diagnostic Code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Following a review of the evidence of record, the Board concludes that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected GERD.  

The May 2016 VA examination report shows that the Veteran used medication (Omeprazole and Ranitidine) for his condition.  Upon examination, it was noted that the Veteran experienced infrequent episodes of epigastric distress with pyrosis, reflux, regurgitation and sleep disturbances.  The frequency of the Veteran's symptoms was reported as occurring four or more times per year and lasting less than a day.  No esophageal stricture, spasms, or diverticula were noted.   

There is no evidence of anemia, weight loss, vomiting, hematemesis, or melena.  Thus, absent credible evidence of more severe symptoms, a disability rating in excess of 10 percent is not warranted at any point during the appeal.

The Board has considered whether a higher or separate rating is warranted for the Veteran's GERD under any other potentially applicable Diagnostic Code and finds he is not entitled to a higher or separate rating under any other potentially applicable codes ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  Indeed, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding outlined in § 4.14.  Specifically, the Board finds that the Veteran's GERD does not result in symptomatology that is not contemplated by Diagnostic Code 7346 and, consequently, a higher or separate rating is not warranted under any other potentially applicable Diagnostic Code other than those prohibited by regulation.

The Board recognizes that the rating criteria for assessing the severity of GERD do not specifically contemplate the use of medication to ameliorate symptoms and that the Veteran has reported the use of medication to treat his symptoms throughout the appeal.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the United States Court of Appeals for Veterans Claims has held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  Nevertheless, the Board finds that, even when considering the symptoms the Veteran may experience when not aided by the ameliorative effect of medication, a higher rating is not warranted, as there is no probative evidence indicating that, absent medication, the Veteran would experience considerable or severe impairment of health.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's service-connected GERD, there is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.C § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

In reaching this determination, the Board notes that the United States Court of Appeals for Veterans Claims has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  A review of the VA examinations shows that the August 2009 VA foot examination report notes that the Veteran had decreased mobility and problems with lifting and carrying.  His condition would cause increased absenteeism.  A May 2012 VA foot examination report shows sedentary type jobs with prolonged ambulation restrictions was noted regarding the impact on the Veteran's ability to work.  The March 2015 VA examination report shows that the impact of the Veteran's foot condition was found to that he could work at semi-sedentary job where he was allowed to sit as needed and should avoid walking on irregular surfaces or up stairs or slopes, and high impact activity.  A May 2016 VA lumbar spine examination report shows that prolonged standing, sitting, walking and heavy lifting would exacerbate the Veteran's condition.  The May 2016 VA esophageal examination report noted that the Veteran's condition did not impact his ability to work.  In total, as the evidence of record does not suggest unemployability due to the Veteran's disabilities, the question of entitlement to TDIU is not raised.  Further, in a September 2009 statement, the Veteran noted that he was working.  No subsequent statement, in the contrary, has been submitted.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right thigh condition, the appeal is denied as to this issue.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee, the appeal is denied as to this issue.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle disability, the appeal is denied as to this issue.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a left ankle disability, the appeal is denied as to this issue.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disability, the appeal is denied as to this issue.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD, the appeal is denied as to this issue.

The previously denied claim for service connection for peripheral neuropathy of the bilateral lower extremities is reopened; to this extent only, the appeal is granted.

The previously denied claim for service connection for peripheral neuropathy of the bilateral upper extremities is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral foot disability is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease is denied.


REMAND

Regarding the claim for a disability rating in excess of 60 percent for dermatitis, a review of the record shows that the RO issued a rating decision in March 2010 granting an increased disability rating for the service-connected dermatitis disability and assigned a 30 percent rating.  The Veteran submitted a Notice of Disagreement (NOD) in June 2010.  In a subsequent rating decision, dated in August 2012, the RO increased the evaluation for the Veteran's service-connected dermatis to 60 percent disabling.  Although the RO increased the rating for the Veteran's service-connected dermatitis, the claim remains on appeal because the evaluation assigned is not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  A review of the record shows that the AOJ has not issued a Statement of the Case (SOC) which addresses this issue properly.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the claim for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Regarding the issue of service connection for a psychiatric disorder other than PTSD, a review of the record shows that the Veteran was afforded a VA examination in March 2015.  A diagnosis of depressive disorder, not otherwise specified, was provided.  In a July 2015 VA medical opinion, the VA examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  It was noted that the Veteran sought psychiatric care 8 years after discharge from service.  A temporal relationship between the neuropsychiatric disorder and the service-connected physical condition was not established.  

The Board notes that the Veteran is not service connected for fibromyalgia, erectile dysfunction, and PTSD disabilities; however, in this decision, service connection for sleep apnea has been granted.  As such, while on remand, a new VA examination and secondary causation opinion is necessary to fully and fairly adjudicate this issue. 

Regarding the issue of service connection for diabetes mellitus, to include as secondary to PTSD, sleep disorders, and/or service-connected lumbar spine disability, a review of the record shows that the Veteran's original claim, received in 2009, was for direct service connection.  Subsequently, in 2014, the Veteran submitted a claim to include a secondary service connection due to his service-connected lumbar spine disability.  Next, in 2015, he submitted a claim for diabetes mellitus due to PTSD. 

The Veteran was afforded a VA examination in April 2015.  The VA examiner opined that the Veteran's diagnosed diabetes mellitus, type II was not caused or aggravated by the Veteran's service-connected lumbar spine disability.  The Veteran's claims file, however, does not reflect that an opinion has been associated with his file regarding direct service connection of the Veteran's claimed disability and his active duty service.  Further, the Board notes that while this decision denied the Veteran's PTSD claim, service connection for sleep apnea has been granted.  As such, while on remand, a new VA examination and secondary causation opinion is necessary to fully and fairly adjudicate this issue. 

Regarding the reopened claim for service connection for peripheral neuropathy of the bilateral lower extremities, the Veteran has contended that his claimed disability is due to his military service and/or secondary to PTSD and/or diabetes mellitus.  A VA examination report dated in July 2011 notes an opinion that the Veteran's mild motor, axonal peripheral neuropathy of the lower extremities is most likely a part of his diagnosed diabetes mellitus condition.  The VA examiner also opined that the Veteran's lower extremity peripheral neuropathy was not likely related to a specific exposure event experienced by the Veteran during service.  It was most likely a part of the glycosylation process of this systemic illness.  

Regarding the reopened claim for service connection for peripheral neuropathy of the bilateral upper extremities, the Veteran has contended that his claimed disability is due to his military service and/or secondary to PTSD. A VA examination report dated in April 2015 reflects a diagnosis of diabetic sensory peripheral neuropathy of both upper extremities. 

As noted above, service connection for PTSD has not been established.  As the Veteran has contended and the evidence reflects a secondary cause for the claimed disability, while on remand, if entitlement to service connection for diabetes mellitus is granted, the Veteran should be afforded a VA examination and a medical opinion should be obtained to determine whether or not the Veteran's claimed peripheral neuropathy of the bilateral lower AND upper extremities is caused or aggravated by his diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Regarding the issue of service connection for a cervical spine disability, an impression from x-rays results, dated in December 2007, shows degenerative joint diseases.  A March 2010 VA treatment record shows an x-ray impression of mild spondylosis of the Veteran's cervical spine.  Subsequent VA treatment records and a private medical note dated in February 2013 reflect complaints of cervical spine pain.  Regarding the issue of entitlement to service connection for hypertension, to include as secondary to sleep apnea, a review of the Veteran's claims file shows impressions of hypertension.  The Board observes that there is no medical opinion concerning whether the Veteran's claimed cervical spine disability is related to his active duty service or whether the Veteran's claimed hypertension related to his active duty service and/or sleep apnea which has been granted in this decision.  The evidence is otherwise insufficient to properly determine the Veteran's service connection claims.  Thus, in order to adequately assess these claims, the Board finds that VA examinations are necessary which addresses the Veteran's medical contentions.  See McLendon v. Nicholson, 20 Vet. App.79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case on the issue of entitlement to a disability rating in excess of 60 percent for dermatitis.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Schedule the Veteran for appropriate VA mental health examination with a psychiatrist or psychologist to determine the nature and etiology of his diagnosed psychiatric disability.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The claim file must be made available to and reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric disorder was caused by the Veteran's service-connected sleep apnea or lumbar spine disabilities?

b) Is it at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric disorder was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected sleep apnea or lumbar spine disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's diagnosed depression prior to aggravation by the service-connected sleep apnea or lumbar spine disabilities.

A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for an appropriate VA endocrine disorders examination to determine the nature and etiology of his claimed diabetes mellitus and any related peripheral neuropathy.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The claim file must be made available to and reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus had its onset in service or is otherwise related to service? 

b) Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus was caused by the Veteran's service-connected sleep apnea or lumbar spine disabilities?

c) Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected sleep apnea or lumbar spine disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's diabetes mellitus prior to aggravation by the service-connected sleep apnea or lumbar spine disabilities.

If the examiner responds "yes" to any of the three above requested opinions, he or she is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any bilateral lower and upper extremity neuropathy was caused by the Veteran's diabetes mellitus disability?

b) Is it at least as likely as not (50 percent or greater probability) that any bilateral lower and upper extremity neuropathy was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected diabetes mellitus disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's bilateral lower and upper extremity neuropathy prior to aggravation by the diabetes mellitus disability.

A complete rationale must be provided for all opinions expressed and conclusions reached.

4.  Schedule the Veteran for appropriate VA spine examination to determine the nature and etiology of his claimed cervical spine disability.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The claim file must be made available to and reviewed by the examiner. 

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any cervical spine disability found upon examination had its onset during, or is otherwise related to, the Veteran's active service.

A complete rationale must be provided for all opinions expressed and conclusions reached.

5.  Schedule the Veteran for appropriate VA hypertension or cardiovascular examination to determine the nature and etiology of his claimed hypertension.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The claim file must be made available to and reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any hypertension disability had its onset in service or is otherwise related to service? 

b) Is it at least as likely as not (50 percent or greater probability) that any hypertension disability was caused by the Veteran's service-connected sleep apnea?

c) Is it at least as likely as not (50 percent or greater probability) any hypertension disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected sleep apnea?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's hypertension disability prior to aggravation by the service-connected sleep apnea.

A complete rationale must be provided for all opinions expressed and conclusions reached.

6.  Finally, readjudicate the issues on appeal, taking into account the secondary service connection theories noted above.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


